Mueller Hinds & Associates
CV3 Legal
Reid Rubinstein Bogatz
Clark County District Attorney/Civil Division
ORDER DISMISSING APPEAL AND VACATING ORAL ARGUMENT
On March 30, 2018, the parties filed a stipulation to dismiss this appeal. Having considered the stipulation, we approve it. This appeal is hereby dismissed, the parties shall bear their own costs and attorney fees. NRAP 42(b). The oral argument of this matter, currently scheduled for April 4, 2018, at 10:30 a.m. in Las Vegas, is therefore vacated.
It is so ORDERED.